ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 08/10/2022, in page 6, have been considered.  
Cancellation of claims 17-20 overcomes 103 rejections. 

Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining that no first motion is sensed by the monitoring using the first antenna, and, in response, monitoring for a second motion in a second region using a second antenna using a second motion detection parameter, wherein the second motion detection parameter, causes at least one of the second antenna to transmit RF energy at a second power, and the second power is greater than the first power or the second motion to be sensed using a second trigger level, wherein the first trigger level is higher than the second trigger level; and ”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 5-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 5-19 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “determining that no first motion is sensed by the monitoring using the first antenna, and, in response, monitoring for a second motion in a second region using the second antenna using a second motion detection parameter; detection parameter”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 11-16 depends ultimately from allowable, independent claim 10, so each of dependent claims 11-16 is allowable for, at least, the reasons for which independent claim 10 is allowable. 
The closest prior art is found to be:
Dreuillet et al. (US 2010/0321184 A1) describes detecting the existence of movement of the person present in the area i in question (paragraph 92); paragraph 45: Figure 3: the locating of mobile and/or immobile persons on the floor and to the identification of emergency situations); a first observation area Z1 (area 1) shown in FIG. 3; paragraph 83: a transmitting/receiving device is associated with this first observation area Z1 for the purpose of observing the entire premises and of enabling the presence of a person to be detected throughout the premises…to accomplish this, a first pair of antennas 34 is used as transmitting and receiving elements advantageously having a very wide radiation pattern (at least a 90 degree opening in each plane) (paragraph 82); locating movement of person 20 in area Z1 using antenna 34 with specific radiation pattern (Figure 3); Presence of the person in area 1, processing described in table 1, movement of the person in areal 1; paragraph 103 (Figure 5); Table on page 5: cases 1-3 (Figure 5); a second observation area Z2 (area 2) partially overlapping the first observation area Z1 is defined by a volume of the premises which is defined by the walls thereof and situated between two horizontal planes, which are preferably positioned at approximately 0.8 m and 1.5 m, respectively, from the floor of the premises (paragraph 84); a transmitting/receiving device is therefore associated with this second observation area Z2 for the purpose of observing this area in particular and of enabling the presence of a person to be detected therein…to accomplish this, a second pair of antennas 33 is used as transmitting and receiving elements advantageously having a wide radiation pattern (90 degree to 180 degree opening in a plane perpendicular to the axis of the antennas) (paragraph 85);The presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same. To that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations (paragraph 81); the presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same…to that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations; paragraph 95: The presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same. To that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations (paragraph 94); (table of page 5: Case No. 0); presence detection means 40 of a person in at least two observation areas of the premises, A1 and Z2, respectively, which are chosen so as to overlap at least partially. In the example of FIG. 1, the observation area Z1 consists of the entire volume of the premises, and the observation area Z2 consists of a "slice" of this volume, which is defined by two substantially horizontal planes (paragraph 53); the first observation area Z1 encompasses the second observation area Z2 (Figure 3); the two antennas monitor movements in two orthogonal regions using two different radiation patterns (Figure 3); a first pair of antennas 34 is used as transmitting and receiving elements advantageously having a very wide radiation pattern (at least a 90 degree opening in each plane)… a second pair of antennas 33 is used as transmitting and receiving elements advantageously having a wide radiation pattern (90 degree to 180 degree opening in a plane perpendicular to the axis of the antennas) (paragraphs 83-85).
Dorster et al. (US 2017/0309038 A1) is directed at an apparatus for detecting a presence of a target in a room (paragraph 9). Dorster et al. (‘038) describes that the PIR sensor 16 is configured to detect motion in a room, in any of the manners known in the art, and to provide to the control unit 24 a motion signal 28 indicative of a motion of the target 12 (the motion of the target is schematically illustrated in FIG. 1 with an arrow 30) detected in the first field of view 18. In particula, analysis of the strength of the motion signal 28 allows estimation of a motion of the target 12 in the first field of view 18, which analysis may be carried out in any of the manners known in the art. In some embodiments, the control unit 24 may be configured to determine the strength of the motion signal 28 to estimate the motion of the target. In other embodiments, estimation of the motion may be carried out by another entity, e.g. by a processing device of the PIR sensor 16, and results provided to the control unit 24 (paragraph 29); FIG. 6 provides a schematic illustration of different options on how to provide one of a first signal and a second signal depending on the strength of the motion detected and a comparison of the first image and the second image (paragraph 25); the imaging sensor 20 is configured to capture a scene in the second field of view 22 and to generate at least a first image 31 at a first time and a second image 32 at a second time, the second time being after the first time. The first and second images 31, 32 are also provided to the control unit 24. Comparison of the first and second images 31, 32 for differences allows estimation of a motion of the target 12 in the second field of view 22, which comparison and estimation may also be carried out in any of the manners known in the art. In some embodiments, the control unit 24 may be configured to compare the first and second images 31, 32 to estimate the motion of the target. In other embodiments, estimation of the motion may be carried out by another entity, e.g. by a processing device of the imaging sensor 20, and results provided to the control unit 24 (paragraph 30); in a further refinement, the control unit 24 may be configured to determine that the comparison of the first and second images indicates a motion in the second field of view only if a moving shape determined by the comparison meets at least one predefined criterion… the criterion may be that the area of the second field of view affected by the motion has a minimum size and/or that the speed of the motion is within certain limits…according to some exemplary embodiments, the at least one criterion may be chosen such that only the actual presence of a target, in particular a human being, leads to providing the first signal, and that artifacts are not interpreted as the presence of the target or only within a small margin of error…the moving shape may be determined using known image analysis algorithms applied to the first and second images (paragraph 32); in a refinement, the control unit 24 may be configured to provide the second signal if the comparison of the first and second images indicates a motion only in a second predetermined area of the second field of view, in particular if the motion signal from the PIR sensor is above a low threshold…this refinement considers the situation that the second field of view captures an area of the scene which should not indicate the presence of a target even if motion is detected in this area. Such area could be, for example, a corridor where people are passing by. Such motion can be detected by the PIR sensor so that the motion signal from the PIR sensor goes above a low threshold, i.e., goes above the noise level of the motion signal…thus, if the comparison indicates a motion only in the second predetermined area, the absence of the target will be indicated, even if the motion signal from the PIR sensor being above the low threshold could be an indication for the presence of the target; paragraph 61: FIG. 5 shows a diagram 70 illustrating an embodiment for choosing a high threshold (HT) and a low threshold (LT) for the motion signal from the PIR sensor 16. In FIG. 5, time is displayed along the X-axis, and the amplitude or strength of the PIR motion signal 28 is displayed along the Y-axis…three signals are laid upon each other in order to allow an easy understanding of the high and low thresholds; paragraph 6: Various thresholds for detecting movement, such as e.g. the low threshold LT and the high threshold, can be provided to the control unit 24 (e.g. predetermined, pre-programmed, dynamically determined, calculated, etc.), in order to enable the control unit 24 to make decisions about presence of target the room based on the motion signal 28; paragraph 68: In another example, in some embodiments, the control unit 24 may be configured to compare the strength of the motion detected, as expressed by the motion signal 28, to a relatively low threshold, such as e.g. the low threshold LT shown in FIG. 5, where the low threshold may be set to correspond to a target entering the first field of view 18 (paragraph 56).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648